99 N.Y.2d 575 (2003)
NANCY FURMAN, Appellant,
v.
TIMOTHY FURMAN, Respondent. (And Another Related Proceeding.)
Court of Appeals of the State of New York.
Submitted December 2, 2002.
Decided January 21, 2003.
*576 Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Family Court's order as adjudicated the petition brought in Family Court, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine an action or proceeding within the meaning of the Constitution.